290 F.3d 964
Dagoberto Hermes SALAZAR-PAUCAR, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 99-71306.
No. 00-70811.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 15, 2001.
Filed February 28, 2002.
Amended May 9, 2002.

Gary Finn, Indio, CA, for the petitioner.
James A. Hunolt, Heather R. Phillips, United States Department of Justice, Office of Immigration Litigation, Washington, DC, for the respondent.
On Petition for Review of an Order of the Board of Immigration Appeals.
Before: WARDLAW, PAEZ and TALLMAN, Circuit Judges.
PAEZ, Circuit Judge.

ORDER

1
The opinion of this court filed in this case on February 28, 2002, slip op. at 3329 (281 F.3d 1069), is amended as follows:


2
At slip op. at 3346, first full paragraph after "V. CONCLUSION," delete "for a grant of asylum," and replace with "for the Attorney General to exercise his discretion whether to grant Petitioner asylum. 8 U.S.C. § 1158(b)(1); Duarte de Guinac v. INS, 179 F.3d 1156, 1164 (9th Cir.1999)."


3
Delete "also" in the following sentence, to read: "The application for withholding of deportation is granted."


4
With these amendments, the panel has unanimously voted to deny panel rehearing. The petition for panel rehearing in 99-71306 is denied.